               Case 2:18-cv-00209-NBF Document 23 Filed 10/26/18 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                )
STEPANIK                                        )
                                                )
                                                )
                   Plaintiff(s)                 )
          v.                                    )    Civil Action No. 2:18-cv-00209
                                                )
UPMC MCKEESPORT                                 )
                                                )
                                                )
                   Defendant(s)                 )


                                       REPORT OF NEUTRAL


A   mediation          session was held in the above captioned matter on   October 26, 2018    .

The case (please check one):
       X     has resolved
             has resolved in part (see below)
             has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.




Dated:    October 26, 2018                      _____________________________________
                                                S/ Kenneth J. Benson
                                                Signature of Neutral

                                                                                              Rev. 09/11
